410 S.E.2d 122 (1991)
261 Ga. 736
SHIVERS
v.
The STATE.
No. S91A1358.
Supreme Court of Georgia.
November 7, 1991.
Reconsideration Denied December 4, 1991.
Marsha L. Sutherland, Darryl B. Cohen & Associates, Atlanta, for Shivers.
Thomas J. Charron, Dist. Atty., Charles M. Norman, Debra Halpern Bernes, Nancy I. Jordan, Asst. Dist. Attys., Marietta, for the State.
WELTNER, Justice.
Ronald Mickey Shivers was convicted by a jury of homicide by vehicle, serious injury by vehicle, and leaving the scene of an accident. He was sentenced to a term of years.
1. (a) Shivers complains that OCGA § 40-6-391(a)(4), when considered in conjunction with OCGA § 40-6-392(b)(3) and (4), is unconstitutional by reason of overbreadth.
(b) In Gunn v. State, 244 Ga. 51(2), 257 S.E.2d 538 (1979), we stated:
A constitutional attack on a criminal statute of this state cannot be raised for the first time in a motion for new trial. Corbin v. State, 212 Ga. 231, 233(7a) (91 SE2d 764) (1956). See also Thrall v. State, 226 Ga. 308 (174 SE2d 925) (1970).
That circumstance pertaining here, we decline to address this contention.
2. The remaining issues raised by Shivers relate to the admission of evidence. We conclude that each of these contentions is without merit.
Judgment affirmed.
All the Justices concur.